Citation Nr: 0508227	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for type 
II diabetes mellitus.

4.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the right lower extremity.

5.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to January 1972 and from June 1974 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In correspondence dated in December 2003 the veteran raised 
the issues of entitlement to service connection for 
osteomyelitis and foot ulcers and entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).  These matters are referred to the RO for appropriate 
action.

The issues of entitlement to service connection for coronary 
artery disease and entitlement to an increased rating for 
type II diabetes mellitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his PTSD and diabetic neuropathy 
increased rating claims and has sufficiently notified him of 
the information and evidence necessary to substantiate these 
claims.

2.  The veteran's service-connected PTSD has been manifested 
by occupational and social impairment due to symptoms of 
chronic sleep impairment, flattened affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

3.  The veteran's service-connected diabetic neuropathy of 
the right lower extremity is manifested by no more that mild 
incomplete paralysis of the external popliteal nerve.

4.  The veteran's service-connected diabetic neuropathy of 
the left lower extremity is manifested by no more that mild 
incomplete paralysis of the external popliteal nerve.


CONCLUSIONS OF LAW

1.  The requirements for an increased 50 percent disability 
rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2004).

2.  The requirements for a rating in excess of 10 percent for 
diabetic neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.124, Diagnostic Code 8521 (2004).

3.  The requirements for a rating in excess of 10 percent for 
diabetic neuropathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.124, Diagnostic Code 8521 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in July 2002, prior to 
the adjudication of his claims.  An additional notice was 
provided by correspondence dated in September 2003.

VA's General Counsel has held that if, as here, in response 
to a decision notice on a claim for which VA has already 
given the section 5103(a) notice, a notice of disagreement is 
received that raises a new issue, section 5103(a) does not 
require VA to provide additional notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  VAOPGCPREC 8-03 (Dec. 22, 2003).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the July 
2003 statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues addressed in this decision 
have been requested or obtained.  The Board finds further 
attempts to obtain additional evidence as to these issues 
would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
addressed in this decision were obtained in September 2002 
and December 2002.  The Board finds the available medical 
evidence is sufficient for adequate determinations of these 
issues.  Therefore, the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

PTSD Claim
Factual Background

Service medical records are negative for complaint, 
diagnosis, or treatment for a psychiatric disorder.  The 
veteran's June 1979 separation examination revealed a normal 
clinical psychiatric evaluation.  Records show the veteran 
received medals and awards including a Vietnam Service Medal, 
a Combat Action Ribbon, and a Purple Heart.

On VA examination in July 1984 the veteran reported he 
attempted suicide in 1977 due to job stress and marital 
problems.  He stated he had tried to gas himself and that he 
was initially treated at a civilian hospital and received 
outpatient treatment for approximately one year at the 
Bethesda Naval Hospital.  He reported it had been determined 
that his problems were due in part to childhood stresses and 
in part to stress associated with his service in Vietnam.  He 
noted he had been wounded in Vietnam, but that the wound was 
not significant.  He stated he was married with one child and 
that they got along well, that he worked every day, and that 
he had a good appetite.  He denied any problems sleeping, but 
stated he occasionally had dreams about Vietnam.  

The examiner noted there was nothing unusual about the 
veteran's general appearance or manner and that he made no 
present psychiatric complaints of any significance.  There 
were some minor residuals feelings of his service in Vietnam, 
but he described regular employment and a normal personal 
life.  His associative processes were normal and there were 
no delusional or hallucinatory elements.  His mood was normal 
and sensorium was intact.  It was noted that there was 
insufficient evidence to support a diagnosis of PTSD at that 
time.  The diagnosis was no psychiatric disorder. 

On June 10, 2002, the RO received the veteran's application 
for VA benefits including PTSD.  The veteran noted a prior 
suicide attempt and reported present feelings of depression 
and low self-esteem.

VA medical records dated in August 2002 show the veteran 
complained of feelings of depression, sadness, crying for no 
reason, fatigue, and wanting to sleep.  He stated he was an 
unemployed correctional officer.  He denied suicidal 
ideation, but reported a suicidal attempt during service.  It 
was noted he had poor sleeping habits, but no anger control 
problems.  He denied experiencing any flashbacks, but stated 
he had a tendency to self-isolate.  The examiner noted he was 
alert and oriented, with a flat affect and sad appearance.  
There was no evidence of suicidal ideations or 
hallucinations.  His thought processes were relevant and 
coherent.  His judgment and insight were intact.  There was 
no evidence of pressured speech or flight of ideas.  The 
diagnoses included PTSD from Vietnam, continuous, and 
depression with an old history of suicidal attempt.  A global 
assessment of functioning (GAF) score of 50 was provided.  
Reports dated in September and October 2002 also provided 
diagnoses of PTSD and GAF scores of 50.

In an October 2002 rating decision the RO established 
entitlement to service connection for PTSD.  A 30 percent 
disability rating was assigned effective from the date of 
receipt of the claim on June 10, 2002.  

On VA psychiatric examination in December 2002 the veteran 
reported a work history with several periods of employment 
from two to eight months, but that he reported the majority 
of his terminations had been his choice.  He stated he had 
been fired from a maintenance position and later re-hired by 
the same company as a corrections officer.  He stated he was 
presently receiving workman's compensation benefits as a 
result of a knee injury in April 2001.  He reported, in 
essence, that he had been happily married since 1979.  He 
complained of continued sleep problems.

The examiner noted the claims folder was not available for 
review, but that VA treatment records were reviewed.  On 
examination the veteran neither demonstrated nor reported any 
impairment of thought processing or communication.  There was 
no evidence of delusions or hallucinations.  He denied any 
suicidal or homicidal thoughts.  He was oriented to person, 
time, and place.  He was neatly dressed and capable of 
maintaining his own personal hygiene.  No obsessive or 
ritualistic behaviors were noted.  He complained of 
depression, but his mood was appropriate and at times 
euphoric.  He reported sleep difficulties.  The Axis I 
diagnoses included PTSD and dysthymia.  A GAF score of 73 was 
provided.

VA treatment records dated in January 2003 included diagnoses 
of PTSD, depression, and anxiety.  It was noted the veteran 
was alert and oriented times four.  He had a flat affect and 
seemed chronically depressed.  He was dressed appropriately 
and expressed no suicidal ideation.  His thought processes 
were relevant and coherent.  A GAF score of 50 was provided.

A March 2003 report noted the veteran complained of 
difficulty coping with stress, chronic depression and 
anxiety, flashbacks, and recurring dreams of involvement in 
Vietnam, hypervigilance, social isolation, easy agitation, 
inability to rest or sleep well, and a tendency to be 
suspicious and paranoid.  The examiner noted the veteran was 
awake, alert, and anxious.  His speech was pressured and he 
changed subjects easily.  His affect was flat and his 
appearance was sad.  His responses were appropriate.  He was 
in no apparent distress.  The diagnoses included chronic PTSD 
and dysthymic disorder.  A GAF score of 43-46 was provided.  
A subsequent March 2003 report noted the veteran had a mild 
flat affect.  There was no evidence of hallucinations or 
suicidal ideations.  His thought processes were relevant and 
coherent.  The diagnoses included PTSD, depression, and 
anxiety.  A GAF score of 50 was provided.  

A June 2003 treatment report noted the veteran was alert and 
well oriented.  He was euthymic, talkative, and pleasant.  It 
was noted that, generally, he was doing well.  The diagnoses 
included PTSD, depression, and anxiety.  A GAF score of 50-55 
was provided.  Similar findings were reported in July 2003 
and a GAF score of 55-60 was provided.

Analysis

The Rating Schedule for mental disorder provides a 10 percent 
rating with evidence of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  A 30 percent rating requires 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (West 2002), Diagnostic Code 9411 (2004).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  The nomenclature employed in the schedule is 
based upon the DSM-IV, which includes the GAF scale.  See 
38 C.F.R. § 4.130.  

The Court has also held that symptoms contained in the Rating 
Schedule are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by 
occupational and social impairment due to symptoms of chronic 
sleep impairment, flattened affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board notes that GAF scores provided during the course of the 
appeal have been predominantly in the 41 to 50 range which is 
indicative of a serious impairment.  Therefore, the Board 
finds entitlement to an increased 50 percent rating, but no 
higher, is warranted effective from the date of claim on June 
10, 2002.

There is no probative evidence of occupational and social 
impairment with reduced reliability and productivity, 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, or total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  The veteran 
has consistently reported good immediate family relationships 
and demonstrated appropriate dress and hygiene upon VA 
evaluation.  There is no evidence of any recent suicidal 
ideation nor evidence of obsessional rituals, near-continuous 
panic or depression, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.

In fact, a June 2003 VA treatment report noted the veteran 
was generally doing well.  GAF scores in June and July 2003 
are indicative of some possible improvement in functioning 
with scores of 50-55 and 55-60, respectively.  The Board 
finds, however, that the evidence is inconclusive as to 
whether this demonstrates a sustained improvement as to 
warrant limitation of assignment of the increased 50 percent 
rating as a "staged" rating.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of 
the evidence is against the veteran's claim.

Diabetic Neuropathy Claims
Factual Background

Service medical records are negative for complaint, 
diagnosis, or treatment for a neurologic disorder to the 
lower extremities.  The veteran's June 1979 separation 
examination revealed a normal clinical evaluation of the 
lower extremities.  

Private medical records dated in October 2001 noted the 
veteran complained of right-sided pain radiating from his 
back.  An examination revealed straight leg raising to 70 
degrees on the right, but that he was otherwise 
neurologically intact.  There was mild wasting of the right 
quadriceps muscles.  The diagnoses included low back pain 
with right radiculopathy.  A November 2001 report noted a 
diagnosis of possible "Maralgia Paresthetica."  

On June 10, 2002, the RO received the veteran's application 
for VA benefits including diabetes mellitus.  He noted he had 
lost feeling in his feet and that he had increased leg pain, 
especially at night.  

A July 2002 VA medical statement noted a diagnosis of type II 
diabetes mellitus.  The report indicated the veteran had 
neurological complications directly due to diabetes mellitus.  

On VA examination in September 2002 the veteran complained of 
numbness to the feet over the past two years.  He stated the 
numbness was getting worse day by day, but denied any 
weakness.  An examination revealed no pedal edema.  Pulses 
were 2+ and full.  Reflexes were 2+ and down going.  
Sensation was decreased to pinprick and vibratory sensation 
to the feet was consistent with very mild diabetic 
neuropathy.  Gait and coordination were within normal limits.  
There was no evidence of any neurovascular compromise to the 
feet.  The examiner's impression included diabetes mellitus 
with a history of numbness to the feet.  It was noted that 
mild diabetic peripheral neuropathy was a direct complication 
of the veteran's diabetes.  

VA treatment records dated in January 2003 noted neurological 
sensory and motor examination findings were normal.  Reflexes 
were also normal.  There were good pulses all the way down to 
his feet.  

Analysis

The Rating Schedule provides ratings for disability of the 
external popliteal nerve (or neuritis or neuralgia) when 
there is evidence of mild incomplete paralysis (10 percent), 
moderate incomplete paralysis (20 percent), severe incomplete 
paralysis with marked muscular atrophy (30 percent), or 
complete paralysis with foot drop and slight droop of the 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of the proximal phalanges of the 
toes lost, abduction of foot lost, adduction weakened, and 
anesthesia covers entire dorsum of foot and toes 
(40 percent).  See 38 C.F.R. § 4.124, Diagnostic Codes 8521, 
8621, 8721 (2004).  

It is noted that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less 
than the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  See 
38 C.F.R. § 4.124.

Based upon the evidence of record, the Board finds the 
veteran's service-connected peripheral neuropathy of the 
right and left lower extremities are manifested by no more 
that mild incomplete paralysis of the external popliteal 
nerves.  VA examination in September 2002 specifically found 
the veteran's decreased sensation to the feet was consistent 
with very mild diabetic neuropathy; however, there is no 
evidence of neurologic involvement that is other than 
sensory.  See 38 C.F.R. § 4.124.  Therefore, the Board finds 
higher or "staged" ratings in excess of 10 percent for 
peripheral neuropathy of the right and left lower extremities 
are not warranted.

The Board also finds that VA examination findings 
persuasively demonstrate the schedular ratings assigned are 
adequate in this case.  Therefore, referral under 38 C.F.R. 
§ 3.321 is not warranted.  See Bagwell, 9 Vet. App. 337.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 50 percent rating for PTSD is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to a rating in excess of 10 percent for diabetic 
neuropathy of the right lower extremity is denied.

Entitlement to a rating in excess of 10 percent for diabetic 
neuropathy of the left lower extremity is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his coronary artery disease and 
type II diabetes mellitus claims by correspondence dated in 
July 2002 and September 2003.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the veteran, in essence, claims his service-
connected type II diabetes mellitus disability has increased 
in severity and that he has coronary artery disease as a 
result of diabetes.  The Board notes that a September 2002 VA 
examination found the veteran's essential hypertension was in 
no way related to his service-connected type II diabetes 
mellitus and that he had no cardiovascular complications due 
to his diabetes mellitus.  A December 2003 VA Physician's 
Statement form, however, indicates a diagnosis of type II 
diabetes mellitus with cardiovascular complication.  A July 
2004 VA examination report noted the veteran had a history of 
coronary artery disease and that he had undergone five vessel 
coronary artery bypass graft surgery in May 2004.  In light 
of the evidence indicating additional complications 
associated with diabetes mellitus and the contradictory 
opinions as to an etiological relationship between diabetes 
mellitus and coronary artery disease, the Board finds further 
development is required prior to appellate review.

VA law provides that a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (2004).  The Court 
has held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to the current nature of his service-
connected type II diabetes mellitus.  A 
specific opinion should also be provided 
addressing the extent to which , if any, 
his coronary artery disease was 
proximately due to or aggravated by his 
diabetes mellitus.  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner should 
provide a complete rationale for any 
opinions given and should reconcile the 
opinions with the other medical evidence 
of record, including the September 2002 
and December 2003 medical opinions of 
record.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


